DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending and examiner below.

Drawings
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doelle US20160087311A1 (cited in office action filed 24 May 2022) in view of Liao, Bo, et al. "Designing low impedance interface films simultaneously on anode and cathode for high energy batteries." Advanced energy materials 8.22 (2018): 1800802 (hereafter referred to as Liao-2018).

Regarding claim 1, Doelle teaches a lithium battery (Doelle, [0003]-[0052], [0055]-[0083], Figs. 1-4) comprising: 
a cathode (Doelle, [0003], [0011], [0013], [0041]-[0042], [0047], [0068]),
an anode comprising graphitic carbon, lithium metal oxide, lithium metal alloys, or silicon (Doelle, [0003], [0005], [0009]-[0011], [0013]-[0014], [0016]-[0018], [0021], [0041]-[0045], [0068]), it is the examiner’s position that a lithium metal oxide and lithium metal alloy anode meets the limitation of a lithium metal anode,
and an electrolyte (Doelle, [0003], [0005]-[0006], [0009]-[0011], [0013]-[0042], [0048]-[0050], [0067]-[0082], Figs. 1-4) comprising
a lithium salt (Doelle, [0006], [0011], [0014]. [0027]-[0028], [0050]).
an organic solvent (Doelle, [0006], [0023]-[0024], [0055], [0067], [0069]-[0075], [0077]-[0082]),
and a reductive decomposable additive (Doelle, [0010]-[0011], [0014]-[0015], [0018]-[0019], [0077]-[0082]),
wherein the reductive decomposable additive includes lithium nitrate (LiNO3) (Doelle, [0008], [0014]-[0015], [0067], [0077]-[0082])
and lithium bis(oxalato)borate (LiBOB), as one example, (Doelle, [0006], [0027])
and the reductive decomposable additive is reductively decomposed before the organic solvent is decomposed, thus forming a protective film on a surface of a the lithium metal anode (Doelle, [0014]).
	Doelle does not explicitly disclose wherein the reductive decomposable additive includes lithium difluorobis(oxalate) phosphate (LiDFBP).
	Liao-2018 is directed toward lithium batteries and additives to the electrolyte that form a protective film on a surface of the electrode (Liao-2018, sections 1-4, Figs. 1-10, Tables 1-2). Liao-2018 further teaches that electrolyte additives LiBOB and LiDFBP are known additives that participate in forming a protective layer on the anode (Liao-2018, section 1 and 2.2-2.3, LiBOB and LiDFBOP) and that LiDFBP has a larger reduction potential, thereby decomposing to generate the protective layer (Liao-2018, section 2.3). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium battery of Doelle incorporating the teaching of Liao-2018 wherein the reductive decomposable additive includes lithium difluorobis(oxalate) phosphate (LiDFBP) providing a protective layer to the electrode.

	Regarding claim 2, modified Doelle also discloses wherein the reductive decomposable additive is included with a content of 0.1 to 10 wt% based on 100 wt% of a total weight of the electrolyte (Doelle, [0018]-[0019).

	Regarding claim 3, modified Doelle teaches all of the limitations of claim 1 as set forth above and wherein the reductive decomposable additive is included with a content of 0.1 to 10 wt% based on 100 wt% of a total weight of the electrolyte (Doelle, [0018]-[0019) along with adjusting the electrolyte, comprising a reductive decomposable additive, composition (Doelle, [0009], [0052]). Modified Doelle however does not explicitly disclose wherein a mass ratio of the lithium nitrate (LiNO3) to the lithium difluorobis(oxalate) phosphate (LiDFBP) included in the reductive decomposable additive is 4 to 6:1. However it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as part of routine experimentation during the design of a lithium battery and having a reasonable expectation of success to determine the optimal mass ratio of the lithium nitrate (LiNO3) to the lithium difluorobis(oxalate) phosphate (LiDFBP) included in the reductive decomposable additive is 4 to 6:1 thereby improving the performance of the lithium battery.
	The Courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 4, modified Doelle further discloses wherein the lithium salt is included with a concentration of 0.8 to 1.2 M (mol/L) (Doelle, [0027]), which is close to the claimed range of 1.5 to 3 mol per 1 L of the electrolyte and would be obvious to one of ordinary skill in the art that as part of routine experimentation during the design of a lithium battery and having a reasonable expectation of success to determine the optimal lithium salt concentration is 1.5 to 3 mol per 1 L of electrolyte. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Regarding claim 5, modified Doelle also teaches wherein the lithium salt includes one or more selected from the group consisting of lithium bis(fluorosulfonyl)imide (LiFSI), lithium hexafluorophosphate (LiPF6), lithium tetrafluoroborate (LiBF4), lithium perchlorate (LiClO4), lithium hexafluoroarsenate (LiAsF6), (Doelle, [0006], [0027]).
Regarding claim 6, modified Doelle additionally discloses wherein the organic solvent includes 1,2-dimethoxyethane (Doelle, [0006], [0023]).

Regarding claim 7, modified Doelle further teaches herein the protective film includes reductive decomposition materials of lithium nitrate (LiNO3) and LiBOB (see claim 1 above). Additionally, as set forth above in claim 1, Liao-2018 teaches the use of LiDFBP as a reductive decomposition additive and that the protective film include reductive decomposition materials of LiDFBP (Liao-2018, section 2.3) thereby providing a robust protective film. Therefore it would be obvious to one of ordinary skill in the art to combine the teaching of Doelle with that of Liao-2018 wherein the protective film includes reductive decomposition materials of lithium nitrate (LiNO3) and lithium difluorobis(oxalate) phosphate (LiDFBP) thereby providing a robust protective film and improving operation of the lithium battery.

Regarding claim 8, modified Doelle discloses all of the limitations of claim 7 as set forth above and also teaches wherein the protective film stabilizes an interface between a lithium metal anode and the electrolyte for the lithium metal battery (Doelle, [0010]).

Regarding claim 9, modified Doelle discloses all of the limitations of claim 7 as set forth above but does teach the exact composition of the reductive decomposition materials.
Liao-2018 however teaches LiF can be formed from LiDFBOP (Liao-2018, sections 2.2-2.3, Fig. 10) providing a protective layer for the anode. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the reductive decomposition materials include LiF thereby providing a protective layer and improving the lifetime of the lithium metal battery.
The examiner notes that Liao-2018 also discloses LixPOyFz is formed from LiDFBOP (Liao-2018, sections 2.2-2.3, Fig. 10) but does not disclose the ranges for x, y and z values as is common in much of the related prior art disclosures and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein (0.1<x<1, 2<y<3, 1<z<2) is an inherent feature of the claimed invention as the reductive decomposition materials LixPOyFz is formed from LiDFBOP.

Regarding claims 10 and 12, modified Doelle as set forth above in claim 9 teaches wherein the reductive decomposition materials include LiF and LixPOyFz thereby providing a protective layer and one of ordinary skill in the art before the effective filing date of the claimed invention would understand that wherein the LiF is mainly distributed on an inner side of the protective film adjacent to the lithium metal battery and wherein the LixPOyFz (0.1<x<1, 2<y<3, 1<z<2) is distributed throughout a the protective film and is mainly distributed on an inner side of the protective film adjacent to the lithium metal battery is an inherent feature of the lithium metal battery as disclosed by modified Doelle (see claim 9 above). See MPEP § 2112(I).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doelle US20160087311A1 (cited in office action filed 24 May 2022) in view of Liao-2018 (see above for full reference) in further view of Lodovico, Lucas. "The role of the electrolyte on the lithium-sulfur battery electrochemistry." (2019) (with public disclosure on 10 December 2018; hereafter referred to as Lodovico-2019).

Regarding claim 11, modified Doelle teaches all of the limitations of claim 9 as set forth above and wherein the reductive decomposable additive includes lithium nitrate (LiNO3) (Doelle, [0008], [0014]-[0015], [0067], [0077]-[0082]), wherein the organic solvent includes 1,2-dimethoxyethane (Doelle, [0006], [0023]) and an anode comprising graphitic carbon, lithium metal oxide, lithium metal alloys, or silicon (Doelle, [0003], [0005], [0009]-[0011], [0013]-[0014], [0016]-[0018], [0021], [0041]-[0045], [0068]), but does not explicitly teach wherein the Li3N is uniformly distributed throughout the protective film.
Lodovico-2019 teaches a lithium battery (Lodovico-2019, pp. 1-131, Figs. 1.1.1-4.3.6) comprising graphitic carbon, silicon and lithium metal anodes (Lodovico-2019, pp. 3-6, 21, 95), the organic solvent includes 1,2-dimethoxyethane (Lodovico-2019, p. 18, 66-67), a lithium salt (Lodovico-2019, p. 4-6, 66-67) and reductive decomposable additive includes lithium nitrate (LiNO3) (Lodovico-2019, p. 18-19, 66-67). Lodovico-2019 further discloses wherein when nitrate is present in the electrolyte, there is the formation of reduced nitrogenated species, such as Li3N, throughout the SEI which form a good protective layer (Lodovico-2019, p. 19).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lithium metal battery of modified Doelle incorporating the teaching of Lodovico-2019 wherein the Li3N is uniformly distributed throughout the protective film thereby forming a good SEI.

Response to Arguments
Applicant’s arguments, see p. 4, filed 15 August 2022, with respect to the drawing objection for a typo in Fig. 10 is maintained as no replacement Fig. 10 has been submitted.

Applicant’s arguments, see p. 4, filed 15 August 2022, with respect to the 112(b) rejection of claims 9-12 have been considered and are persuasive. The 112(b) rejection of claims 9-12 has been withdrawn because they have been overcome by applicant’s amendment.

Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Doelle, as set forth above in claims 1-10 and 12, while not using the term “reduction decomposable additive”, one of ordinary skill in the art would find it obvious that, in combination with the other elements as taught by Doelle, function as what applicant has defined in the instant application as a reduction decomposable additive, being reduced to from a protective layer on the anode surface (see claims 1-10 and 12 above). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu, Xiaoyan, et al. "Concentrated electrolytes based on dual salts of LiFSI and LiODFB for lithium-metal battery." Electrochimica Acta 289 (2018): 422-427 (teaches lithium batteries with salts and reductive additive to form SEI).
Zhao, Huajun, et al. "Film-forming electrolyte additives for rechargeable lithium-ion batteries: progress and outlook." Journal of Materials Chemistry A 7.15 (2019): 8700-8722 (teaches many of the claimed elements used in the formation of an SEI in a lithium battery),
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728